UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7806



WILLIAM M. BRYSON, JR.,

                                              Plaintiff - Appellant,

          and


LEEMAC, INCORPORATED; AMBER, INCORPORATED;
BRYSON ACCOUNTING COMPANY, INCORPORATED; EJ &
WM, INCORPORATED; LAW OFFICES OF KENYON &
LUSK; TAX LIEN ACQUISITIONS, INCORPORATED,

                                                          Plaintiffs,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-2883-6-20AK)


Submitted:   February 20, 2003         Decided:     February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William M. Bryson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     William   Bryson     appeals   from    the    district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2241 (2000).                The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

that relief be denied and advised Bryson that failure to file

timely, specific objections to this recommendation could waive

appellate   review   of   a   district     court    order   based   upon   the

recommendation.      Despite this warning, Bryson failed to file

specific objections to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                 See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).          Bryson has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED


                                     3